Earl Warren: Number 76, The Cold Metal Process Company versus United Engineering & Foundry Company. Mr. Webb.
William H. Webb: May it please the Court. I shall refer to petitioners as Cold Metal and the respondent as United. This case like the one which has just been argued to Your Honors involves the proper construction of amended Rule 54 (b), the applicability of the rule to this case and the validity of the rule if it is given the broad or affirmative construction which has been accorded to the rule by several Courts of Appeals including the Court of Appeals for the Third Circuit in the Bendix case and also in this case. More specifically, this case involves the question whether a judgment entered on Cold Metal's claim is a final judgment because it contains the talismanic language of amended Rule 54 (b), even though there remains completely unadjudicated, a counterclaim filed by United and which the Court of Appeals held arose out of the same transaction or occurrence as Cold Metal's claim and which seeks a recoupement or set off against the very judgment from which United appealed. Now, the Court of Appeals, on Cold Metal's motion to dismiss United's appeal, held the judgment final and appealable in view of the fact that it contains the findings or certificate specified in amended Rule 54 (b) and despite the fact that the judgment does not adjudicate even a whole claim and certainly does not adjudicate the counterclaim arising out of the same transaction. I think the factual background of this case points up even more strongly than the Sears case, devices inherent in this so-called affirmative construction of amended Rule 54 (b) as enunciated by the Third Circuit in the Bendix case and in this case and by a panel of the Court in the Second Circuit and also by the First Circuit. It points up the fact that that construction, that affirmative construction actually invests the District Court with power to fix and determine the jurisdiction of the Courts of Appeal and this Court in contravention of Section 1291 of 28 U.S.C. and in contravention of this Court's prior determinations of what constitutes a final judgment under 1291. The Court's construction and application of the rule in the case at bar will inevitably lead, of course, to a further appeal on the same transactions or occurrences as those involved in the present appeal. I shall state the facts rather completely so that Your Honors will fully appreciate the nature of this rather lengthy controversy. I think we've almost done in Mr. (Inaudible) --
Felix Frankfurter: Mr. Webb, may I --
William H. Webb: Yes, Your Honor.
Felix Frankfurter: -- (Voice Overlap) you to take a doubt (Inaudible) I couldn't have formulated doubtful (Inaudible) to determine to move the decision of the Third Circuit with regards to the relation consisting for the very argument.
William H. Webb: Yes, Your Honor. I think that the --
Felix Frankfurter: I hope to --
William H. Webb: -- the --
Felix Frankfurter: I hope -- this most probably necessary for the Pennsylvania Bar, I hope you -- you state (Inaudible)
William H. Webb: I shall try to do that, Your Honor. In my view, the Court of Appeals for the Third Circuit has held in the Bendix case and in this case that if the District Court will insert in its order the talismanic language of Rule 54 -- amended Rule 54 (b) then that judgment becomes a final and appealable judgment and it makes no difference to the Court of Appeals whether that this judgment comes within the proper scope of Section 1291 as construed and applied by this Court in earlier years.
Felix Frankfurter: May I ask one question?
William H. Webb: Yes.
Felix Frankfurter: Does that mean that if you argued the matter before -- or if you consider that when you say that although the talismanic words, to use your phrase, are here before Your Honors and suppose to show that this order of judgment is to be processed, would not have been appealable under 1291 by the basis for appeal. But the presiding judge, Judge Biggs (Inaudible) and he says, "Mr. Webb, you know very well that that is irrelevant to the problems before us. It is not (Inaudible)
William H. Webb: Yes, Your Honor. I think --
Felix Frankfurter: (Voice Overlap) --
William H. Webb: -- that that is exactly what would happen. I think that's the -- the view as expressed by the Court in the Bendix case. I think I would like, before going to the facts, to state to Your Honors what I believe to be an answer to Mr. Justice Frankfurter's questions or a few of them that he asked during the preceding argument. I think the question came up as to the effects of amended Rule 54 (b). I'd like to take first the effects of amended Rule 54 (b) when given the negative -- so-called negative construction. And to that, if you have a determination made by the District Court as specified in the rule and that is carried into the judgment, then everyone knows that the District Court is perfectly willing to relinquish the -- that phase of the case, that it's through with that particular claim and the parties know then that an appeal should be taken if the judgment complies with Section 1291 and is a final judgment. Now, if the determination specified in the rule is not made then this means that the District Court is -- wants to hang on to that particular phase of the case and everybody knows that the judgment is not final and that no appeal can be taken. Now, let's go for just a moment to the affirmative construction of the rule. I think that it brings about the following results. First, it alters the statutory concept of appealability through the promulgation of rules of District Court procedure. Second, it enlarges appellate jurisdiction of the Courts of Appeals and of this Court, extending appellate jurisdiction to judgments which were not previously appealable.
Harold Burton: Congress could do that, couldn't they?
William H. Webb: I beg your pardon?
Harold Burton: Congress could do that?
William H. Webb: Congress could do that, Your Honor, but Congress has not done so.
Harold Burton: You mean Congress acting in conjunction with this Court in promulgating rules and in exercising their power in conjunction with the Court's powers haven't done that?
William H. Webb: I don't think so, may I say that there are two reasons. In the first place, Section 1291, of course, was reenacted in the law after amended Rule 54 (b) was promulgated. In the second place, the situation under the law as it stands now is this. Congress has given this Court power to fix rules of procedure in the District Court. It has delegated authority to this Court in that regard. Now, under this so-called affirmative construction, this Court in turn has delegated that power to the District Courts because the District Courts acting within their discretion have the power to determine what is and what is not a final judgment and it's purely discretionary. I don't believe that there's anything in the historical background of these rules with -- or of the statutes which would even indicate that either Congress or this Court have the slightest intent of placing, on a purely discretionary basis in the hands of the District Court, a complete determination of this matter of -- of appealability, the appealable jurisdiction. And then another thing, Your Honor, I do believe that this Court in response to the statutory command of Congress would have the power to set forth in a rule, to define by a rule what is a final judgment. But I don't believe that that is what has been done in amended Rule 54 (b). There is no definition in amended Rule 54 (b) at all of what constitutes a final judgment that is --
Harold Burton: Either is there in 1291.
William H. Webb: No. But that has been construed by this Court.
Harold Burton: Suppose Congress says that when a district judge makes such and such a finding, he puts such and such a stamp upon an act, it should be final. It's final in the appealable sense then, isn't it?
William H. Webb: If Congress says that it shall be final for purposes of appeal if this -- if a certain stamp is placed on it then --
Harold Burton: But you said (Voice Overlap) --
William H. Webb: -- I suppose that --
Harold Burton: -- be final.
William H. Webb: -- it would appealable.
Harold Burton: It should be final --
William H. Webb: Yes, Your Honor.
Harold Burton: It shall be final if this stamp is upon it. That doesn't say anything more.
William H. Webb: Yes, I think that that is correct.
Harold Burton: And for appeal purposes this would be final.
William H. Webb: Yes, I think that is correct, Your Honor. Now --
Harold Burton: But you -- do you think that we couldn't do -- that couldn't be done by Congress and this Court acting together under the rule?
William H. Webb: Well, I think that it's probably could be done but I don't think it has been done. Now, to go on with my statement of the effects of the affirmative construction, as I've already indicated, I think that the affirmative construction reallocates judicial power between the District Courts and the Courts of Appeals and between the District Court and this Court. There's a complete inversion, I believe, of judicial process as Judge Learned Hand stated it in the Flegenheimer case. Next, it enables the trial court in its discretion from day to day and from case to case to determine appealability disregarding in the process the command of Section 1291 and this Court's decisions construing the statute. Next it abridges, I believe, and modifies substantive rights of litigants contrary to the express command of the Enabling Act under which the rules were promulgated. Next, I think it will create complete lack of uniformity in the courts and even within the same court in regard to appellate jurisdiction. Next, it provides a purely mechanical way of determining finality and I assume but that might be a very healthy way of determining finality, it would remove a lot of this controversy that has gone on for a good many years but a mechanical way of determining finality necessarily disregards substance.
Hugo L. Black: Why in history?
William H. Webb: Well, I think in this particular instance, Your Honor, if thus disregards substance I --
Hugo L. Black: No, I'm talking about this. You said that it was suggested, that the device you understand to weigh so you just ask for review, appealable or not, to destroy its substance if (Inaudible)
William H. Webb: It will destroy a substance because you can't work out a mechanical way of accomplishing a thing of this character which will do justice under all circumstances.
Hugo L. Black: I suppose that Congress wouldn't leave it to the court, send it to the District Court as have been suggested. That if it's as the State ignores, whatever that means, abuse the discretion declining to enter a statement instead of judging it final, the appellate court still -- still (Inaudible)
William H. Webb: I suppose that --
Hugo L. Black: I don't see where the -- I -- I'm not saying which is right or which is wrong, but I don't see where that you draw everything for this kind of stuff.
William H. Webb: Well, I --
Hugo L. Black: He did provide it in the Court of Appeals or the -- or the District Court to give some kind of finality.
William H. Webb: Well, if it's --
Hugo L. Black: Those lawyers would know that their case was either appealable or not appealable.
William H. Webb: If it's a purely mechanical rule, Your Honor, I think it is a little difficult to see how the Court of Appeals even acting under the Ulrich statute could correct an abuse of discretion.
Hugo L. Black: But it's mechanical now, isn't it, it's purely mechanical, it just have to be final in that ends it. That's the mechanical rule theoretically.
William H. Webb: Theoretically, but it takes a little finagling to find out at times just exactly what the final decision is.
Hugo L. Black: (Voice Overlap) sometimes your crime might be barred by the statute of limitations because you made a mistake and that's the authority to say the words.
William H. Webb: First, that of course is remedied by the negative view of the floor. I don't think we need to worry --
Hugo L. Black: I think (Voice Overlap) --
William H. Webb: -- about a repetition of the -- the Dickerson case. Next, I think Your Honor it permits the District Court to send cases to the Court of Appeals merely for the purpose of simplifying litigation what this Court has said that Congress has not seen fit to provide for. Next, it permits the District Court --
Stanley Reed: You assume I take it that a defense that this a substantive change of the rules to be -- perfectly just giving this power to the District Court?
William H. Webb: I think, Your Honor, if the rule is given the so-called affirmative construction, yes, it is very a great substantive change.
Stanley Reed: More so than Sibbach against Wilson (Inaudible)
William H. Webb: Yes -- yes, I would think so, Your Honor, because I can invade -- I believe that the District Courts could send up to the Courts of Appeals cases from time to time merely for the purpose of simplifying litigation and for the purpose of getting guidance to help them in connection with the disposition of other phase -- other phases of the case and of course this Court has repeatedly said that that cannot be done.
Stanley Reed: How do you interpret the Sibbach case as the authority of the rules of what authorities given affidavit in a plaintiff action (Inaudible)
William H. Webb: Well, I think that under the Enabling Act, this Court was given a complete authority to promulgate appropriate rules of procedure in the District Courts, at the District Court level. And I believe that the Court has that complete power as it --
Stanley Reed: Than to --
William H. Webb: -- has declared in the Sibbach case and in other cases. But nevertheless, I do believe that there are appropriate restrictions on that power specified in the Enabling Act itself.
Felix Frankfurter: In the Sibbach case, the rule involved in the Sibbach case is a claim, provisions affecting the jurisdiction of this Court to enforce (Inaudible)
William H. Webb: Yes. I think that is correct, Your Honor.
Stanley Reed: You think there was full power to make a complete examination of every claimant in a court action, physical examination for a result?
William H. Webb: I'm not sufficiently familiar with the factual situation involved in the Sibbach case, Your Honor, to adequately answer your question.
Felix Frankfurter: And that's beyond dispute that definitive place at the Congress which has been done in 1789 and continuous to this case as you indicated for the enactment of the District Courts. Either to make an exemption that the power of the Court to make an examination as to which the state court has provided and the common law courts have designed.
William H. Webb: Yes, I think that is correct.
Hugo L. Black: I suppose however if Congress refused to bring about a change, I'm not saying here but has --
William H. Webb: No.
Hugo L. Black: -- by giving the Court power to make rules certainly with Congress if their (Inaudible) has given the power (Inaudible) enacted and passed 1789 (Inaudible) isn't it?
William H. Webb: Firmly, has the power to do so, Your Honor. But I say it hasn't done so in this instance.
Hugo L. Black: That's -- it might be a strong argument than they have but --
William H. Webb: Yes.
Hugo L. Black: -- it could make a difference about the year it was passed.
William H. Webb: I think that is correct --
Felix Frankfurter: And what this is about --
William H. Webb: That's --
Felix Frankfurter: -- a power of what action.
William H. Webb: Action. Another result of this affirmative construction, if I may go on with my enumeration of them is that it means that this Court has approved or declared by rule judicial modification of appellate jurisdiction, a power which this Court has repeatedly said that it does not have. And next, it compels these conclusions which I stated earlier, I believe, that Congress has delegated to this Court the authority to determine finality and appealability and that this Court has delegated to the District Courts on a purely discretionary basis the power to determine finality and appealabilty. I don't find as I have stated earlier in any of the legislative history of the Enabling Act nor do I find in the history of the rules any suggestion on the part of anyone that Congress intended to delegate to this Court the power to determine appellate jurisdiction nor do I find that the -- that there was any intention anywhere to delegate on a purely discretionary basis. Thank you.